Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This is in reply to an application filed on 03/03/21. Claims 1-15 are pending. 

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 07/16/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.

Claim Rejections - 35 USC § 103  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120236765 A1 to Huang  (hereinafter Huang) in view of NPL document, IEEE Std 1588-2019, with approved date of 7 November 2019,  (hereinafter 1588PTP).

Regarding claim 1, a synchronization method of a communication network, the synchronization method comprising: 

monitoring a connection state of second communication nodes 
that are synchronized using a synchronization signal provided through a first 
communication node to which a synchronization source is connected;  
(Huang: See Fig. 3, and para[0058] for the unsynchronized base station, monitors the connection state of synchronized base stations 1 and 2, that are synchronized using synchronization signals, and receives synchronization level information (e.g., number of connected communication nodes ) of the base stations)


determining whether the number of the connected second communication nodes exceeds a reference value according to a result of the monitoring; when the number of the second communication nodes exceeds a reference value. 
  (Huang: See para[0069] for when a base station has monitored synchronization signals of other base stations, and determined their synchronized levels (i.e., number of synchronized connections), then the base station with  two levels higher than its own, is selected for synchronization)

Huang teaches that when synchronization level of the monitored base station changes, for example from level n to level m, then the monitoring base station adjusts its own synchronization level, to be level (m+1), (Huang: See para[0058]-[0059]) however, Huang does not explicitly teach the notion of monitoring device being able to configure another node’s synchronization mode, via messaging, as understood in:

and switching a synchronization mode of at least one second communication node 

However, in a similar field, 1588PTP , in section 15, teaches the format of PTP management messages, that are used for configuring other devices by a PTP node.  Table 56, shows format including “actionField”, and in Table 57 it teaches “actionField”, having a “command”, and a “set” attribute, which runs a command and will set certain attributes of the receiving PTP node.  

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)

Regarding claim 2, the synchronization method of claim 1, wherein the communication network comprises: at least any one of a headend device, an extension device, and a 
remote device. 
 (Huang: See Fig. 3 for monitoring base station (e.g., headend), middle base station (e.g., extension device) and base station 1 (e.g., remote device))

Regarding claim 3, the synchronization method of claim 2, wherein the first communication node to which the synchronization source is connected is the extension device or the 
remote device. 
  (Huang: See Fig. 3 for monitoring base station (e.g., headend), middle base station (e.g., extension device) and base station 1 (e.g., remote device))

Regarding claim 4, the synchronization method of claim 1, wherein the communication network performs synchronization according to the IEEE 1588 PTP protocol. 
  (Huang: See para[0004] for IEEE 1588v2 network synchronization protocol used for synchronization)

Regarding claim 5, the synchronization method of claim 1, wherein the first communication node operates as a grand master node in synchronization of the communication 
network. 
 (Huang: See Fig. 3 for monitoring base station (e.g., headend), middle base station (e.g., extension device) and base station 1 (e.g., remote device, or grand master node))

Regarding claim 6, the synchronization method of claim 1, wherein the second communication 
nodes operate in a synchronization mode of a transparent clock mode, a boundary 
clock mode, or a slave mode of the IEEE 1588 PTP protocol. 
  (Huang: See Fig. 3 for monitoring base station (e.g., headend), middle base station (e.g., extension device or slave mode ) and base station 1 (e.g., remote device, or grand master node))

Regarding claim 7, the synchronization method of claim 1, wherein the monitoring of the 
connection state of the second communication nodes comprises: monitoring a 
connection state of the second communication nodes based on a slave count 
change event of the IEEE 1588 PTP protocol received from the first 
communication node. 
 (1588PTP:  See section 15, for the format of PTP management messages, that are used for receiving and/or configuring various PTP nodes.  See Table 56 and 57, that shows format of the PTP management messages, including various fields that allows PTP nodes to communicate various items with one another and/or set one another’s parameters accordingly.) 

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)

Regarding claim 8, the synchronization method of claim 1, wherein the monitoring of the 
connection state of the second communication nodes comprises: monitoring the 
connection state of the second communication nodes using a connection tracking 
function of the IEEE 1588 PTP protocol of a second communication node capable 
of operating in a boundary clock mode from among the second communication 
nodes. 
(1588PTP:  See section 15, for the format of PTP management messages, that are used for receiving and/or configuring various PTP nodes.  See Table 56 and 57, that shows format of the PTP management messages, including various fields that allows PTP nodes to communicate various items with one another and/or set one another’s parameters accordingly.) 

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)


Regarding claim 9, the synchronization method of claim 1, wherein the switching of the 
synchronization mode of the at least one second communication node comprises: 
selecting the at least one second communication node capable of operating in a 
synchronization mode of a boundary clock mode from among the second 
communication nodes, and switching a synchronization mode of the at least one 
selected second communication node. 
(1588PTP:  See section 15, for the format of PTP management messages, that are used for receiving and/or configuring various PTP nodes.  See Table 56 and 57, that shows format of the PTP management messages, including various fields that allows PTP nodes to communicate various items with one another and/or set one another’s parameters accordingly.) 

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)


Regarding claim 10, the synchronization method of claim 9, wherein the switching of the 
synchronization mode of the at least one second communication node comprises: 
switching a synchronization mode of a second communication node located at the 
uppermost based on a transmission direction of a downlink communication signal 
from among second communication nodes capable of operating in the 
synchronization mode of the boundary clock mode. 
  (1588PTP:  See section 15, for the format of PTP management messages, that are used for receiving and/or configuring various PTP nodes.  See Table 56 and 57, that shows format of the PTP management messages, including various fields that allows PTP nodes to communicate various items with one another and/or set one another’s parameters accordingly.) 

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)

Regarding claim 11, the synchronization method of claim 1, wherein the reference value is set 
to a value smaller than the maximum slave node capacity of the first 
communication node. 
  (1588PTP:  See section 15, for the format of PTP management messages, that are used for receiving and/or configuring various PTP nodes.  See Table 56 and 57, that shows format of the PTP management messages, including various fields that allows PTP nodes to communicate various items with one another and/or set one another’s parameters accordingly.) 

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)

Regarding claim 12, the synchronization method of claim 1, wherein the second communication nodes set an IP address of the first communication node as a master IP address. 
  (1588PTP:  See section 15, for the format of PTP management messages, that are used for receiving and/or configuring various PTP nodes.  See Table 56 and 57, that shows format of the PTP management messages, including various fields that allows PTP nodes to communicate various items with one another and/or set one another’s parameters accordingly.) 

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)

Regarding claim 13, the synchronization method of claim 12, wherein, when the synchronization mode of the at least one second communication node is switched, a master IP 
address of at least some of the second communication nodes located lower than 
the second communication node in which the synchronization mode has been 
switched, from among the second communication nodes, is changed to an IP 
address of the second communication node in which the synchronization mode has 
been switched. 
 (1588PTP: See section 17.4.1 for a PTP instance (e.g., a master node) is configured with addressed of PTP port of other PTP instances (e.g., slave node) with which it should attempt to establish unicast communication.)

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)

Regarding claim 14, the synchronization method of claim 13, wherein the at least some of the 
second communication nodes is a communication node excluding a second 
communication node located between the first communication node and the second 
communication node in which the synchronization mode has been switched and a 
second communication node located lower than the second communication node, 
from among the second communication nodes. 
  (Huang: See Fig. 3 for monitoring base station (e.g., headend), middle base station (e.g., extension device or slave node ) and base station 1 (e.g., remote device, or grand master node))

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)

Regarding claim 15, a network management system comprising: a processor (Huang: See para[0074], a processor) configured to determine, according to a result of monitoring a connection state of second communication nodes that are synchronized using a synchronization signal 
provided through a first communication node to which a synchronization source 
is connected, 
(Huang: See Fig. 3, and para[0058] for the unsynchronized base station, monitors the connection state of synchronized base stations 1 and 2, that are synchronized using synchronization signals, and receives synchronization level information (e.g., number of connected communication nodes ) of the base stations)

whether the number of the connected second communication nodes 
exceeds a reference value;  and when the number of the second communication nodes exceeds a reference value.
(Huang: See para[0069] for when a base station has monitored synchronization signals of other base stations, and determined their synchronized levels (i.e., number of synchronized connections), then the base station with  two levels higher than its own, is selected for synchronization)

Although Huang teaches that when synchronization level of the monitored base station changes, for example from level n to level m, then the monitoring base station adjusts its own synchronization level, to be level (m+1), (Huang: See para[0058]-[0059]) however, Huang does not explicitly teach the notion of monitoring device being able to configure another node’s synchronization mode, via messaging, as understood in:

a communication interface configured to transmit a setting signal for switching a synchronization mode of at least one second communication node to the at least one second communication node 

1588PTP , in section 15, teaches the format of PTP management messages, that are used for configuring other devices by a PTP node.  Table 56, shows format including “actionField”, and in Table 57 it teaches “actionField”, having a “command”, and a “set” attribute, which runs a command and will set certain attributes of the receiving PTP node. 

Huang teaches how one base station monitors the connection state of other base stations that are synchronized using synchronization signals by using PTP protocol. ( Huang: See Fig. 3, and para[0058] ) 

1588PTP teaches PTP management messages, that are used for configuring other devices by a PTP node. (1588PTP: See Section 15, and Table 57 and 56 )

 	It would have been obvious to one of ordinary skill in the art, at the time of invention to have included, PTP management messages, as taught by 1588PTP, with the teachings of Huang,  in order to benefit from the ability of one node, being able to use PTP management messages, as to configure and set parameters of another PTP node. (1588PTP: See section 15 and Table 57)


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477